PER CURIAM.
Ricky Buckles, defendant below, appeals his conviction for possession of cocaine. In substance defendant contends that the trial court should have granted his motion for mistrial because of a police officer’s reference in trial testimony to a handgun discarded by defendant, even though the court’s order in limine prohibited any reference to the firearm. The trial court found that the officer's statement was invited by defense counsel and we conclude that there was a record basis for that finding. Even if it is assumed that the statement was not invited, the court sustained the defendant’s objection to the testimony and gave a curative instruction. In denying the motion for mistrial, the court acted within the bounds of permissible discretion. See Wilson v. State, 436 So.2d 908, 911 (Fla.1983); Flowers v. State, 351 So.2d 764 (Fla. 3d DCA 1977).
Affirmed.